       Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 1 of 6 PageID #:1



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 In the Matter of Arbitration between

 HURON CONSULTING GROUP INC., a
 Delaware corporation,
                                                     Case No.
         Petitioner,
                                                     PUBLIC REDACTED VERSION
 v.

 RONALD GRUNER, individually, and as
 Representative of the former Stockholders of
 Sky Analytics, Inc.,

         Respondent.


                       PETITION TO CONFIRM ARBITRATION AWARD


       Petitioner Huron Consulting Group Inc. (“Huron”), by and through its attorneys, and as for

its Petition to Confirm Arbitration Award against Respondent Ronald Gruner (“Gruner”), alleges

as follows:

                                           PARTIES

       1.      Petitioner Huron is a Delaware corporation, with its principal place of business

located in Chicago, Illinois.

       2.      Respondent Gruner is an individual who resides in Naples, Florida and who is a

citizen of Florida.

                                JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1332(a)(1) because the parties are citizens of different states and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.


                                                1
       Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 2 of 6 PageID #:2



        4.     This is a proceeding to confirm an arbitration award arising under Section 9 of the

Federal Arbitration Act (“FAA”), 9 U.S.C.A. § 9.

        5.     The FAA provides for venue in the district in which the award was made.

9 U.S.C.A. § 9.

        6.     Venue is proper pursuant to 9 U.S.C.A. § 9 because the arbitration was conducted

and the award was made within this district in Chicago, Illinois.

                   PETITION TO CONFIRM ARBITRATION AWARD

        7.     On March 20, 2017, Gruner, Huron, and Consilio, LLC (“Consilio”) entered into

an agreement to arbitrate certain of their disputes arising from an earnout provision of a stock

purchase agreement (“SPA”) between Huron, Sky Analytics Inc. (“Sky”), and the stockholders of

Sky. The three parties agreed to proceed before JAMS.

        8.     On April 7, 2017, Gruner, individually and as representative of the former

shareholders of Sky, commenced an arbitration proceeding by filing a statement of claim with

JAMS against both Huron and Consilio.

        9.     Specifically, the arbitration addressed whether Huron and Consilio breached the

covenant of good faith and fair dealing implied in the SPA.

        10.    The parties selected the Honorable Stephen A. Schiller (Ret.) to serve as the sole

arbitrator.

        11.    The arbitrator conducted an evidentiary hearing on January 8 through 12, 2018 at

JAMS offices in Chicago, Illinois. The parties each appeared at the hearing, were represented by

counsel, and offered evidence and argument.

        12.    On April 12, 2018, the arbitrator rendered a written, reasoned arbitration award (the

“Award”). A true and correct copy of the Award is attached as Exhibit A.



                                                 2
      Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 3 of 6 PageID #:3



       13.    The arbitrator found in favor of Huron and Consilio,




       14.    The Award was served on all parties on April 13, 2018.

       15.    Under Rule 25 of the JAMS Comprehensive Arbitration Rules & Procedures

(effective July 1, 2014), “Proceedings to enforce, confirm, modify or vacate an Award will be

controlled by and conducted in conformity with the Federal Arbitration Act, 9 U.S.C. Sec 1, et

seq., or applicable state law. The Parties to an Arbitration under these Rules shall be deemed to

have consented that judgment upon the Award may be entered in any court having jurisdiction

thereof.”

       16.    Section 9 of the FAA provides that the Court “must” confirm an arbitration award

“unless” the award is vacated, modified, or corrected as prescribed in 9 U.S.C.A §§ 10 and 11.

       17.    To date, the Award has not been vacated, modified, or corrected as prescribed in

9 U.S.C.A §§ 10 and 11.

       18.    This petition to confirm is brought within one year of the date the Award was

rendered.

       19.    As a result of the foregoing, Huron is entitled to an order confirming the Award,

and that judgment be entered in conformity with that order, pursuant to 9 U.S.C.A. § 9.

       WHEREFORE, Huron respectfully requests that:

       1.      An order of this Court be made confirming the arbitrator’s April 12, 2018 Award;

       2.      Judgment be entered in conformity with that order; and

       3.      Huron be awarded such other and further relief as this Court deems just and proper.



                                                3
       Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 4 of 6 PageID #:4



 Dated: March 25, 2019                        Respectfully submitted,

                                              /s/ Christopher J. Barber
                                              Christopher J. Barber
                                              Ashley Hyun-Jeong Kim
                                              WILLIAMS MONTGOMERY & JOHN LTD.
                                              233 South Wacker Drive, Suite 6800
                                              Chicago, Illinois 60606-6359
                                              312-443-3200
                                              CJB@willmont.com
                                              AHK@willmont.com

                                              Counsel to Huron Consulting Group Inc.




DocId. 1284698




                                          4
Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 5 of 6 PageID #:5




              EXHIBIT A
Case: 1:19-cv-02039 Document #: 1 Filed: 03/25/19 Page 6 of 6 PageID #:6




             REDACTED
